322 S.W.3d 164 (2010)
Sandra Dee HILL, Petitioner/Respondent,
v.
Richard D. HILL, Respondent/Appellant.
No. ED 93381.
Missouri Court of Appeals, Eastern District, Division Five.
September 28, 2010.
Gillespie, Hetlage & Coughlin, LLC, Lawrence G. Gillespie, Clayton, MO, for Appellant.
James Hutchison, Forth & Snyder, PC, Michael H. James, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard D. Hill appeals from the trial court's judgment entered on his Motion to Vacate Judgment and Request for New Trial or in the Alternative for the Court to Reopen, Amend or Modify its Judgment and Decree of Dissolution of Marriage and Paternity dissolving his marriage to Sandra Dee Hill. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).